Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 terminates with a semicolon.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21st, 2021 and April 1st, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "interposer” and “ion trap die" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by USPN 10,103,463.
Regarding claim 1, ‘463 discloses an enclosure for an ion trapping device (Fig. 1, Col. 2 Lines 55-65) comprising a heat spreader base 106 having a plurality of apertures therein (Fig. 1) and a grid array 124 having a plurality of pins 126 extending outward the grid array, the plural pins passing through the plural apertures.
Regarding claim 2, each pin depicted passes into its own aperture in Fig. 1.
Regarding claim 3, the heat spreader base includes first and second portions, the first portion including the larger through holes at the periphery surrounding the second portion having the small apertures admitting the pins (Fig. 1).
Regarding claim 5, the apparatus of ‘463 includes a roof portion 116 coupled to the base.
Regarding claim 7, the enclosure includes a spacer 122 and plural studs 132 coupled to the grid array.
Regarding claim 12, ‘463 discloses the apparatus of claim 1 and includes a vacuum enclosure 108 to provide vacuum in the enclosure.
Regarding claim 13, ‘463 discloses the plural pins are coupled to circuitry including atom chip 120.
Allowable Subject Matter
Claims 8-11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest an enclosure for an ion trapping device, comprising: a thermal conductive heat spreader base that includes a plurality of apertures; a ceramic pin grid array having a plurality of pins extending outward from a surface of the ceramic pin grid array; wherein the apertures of the heat spreader base are arranged such that the plurality of pins passes through the plurality of apertures as recited in claim 18.  Claims 19-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881